FILED
                            NOT FOR PUBLICATION                             FEB 09 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50204

              Plaintiff - Appellee,              D.C. No. 2:10-cr-01110-SJO-1

  v.
                                                 MEMORANDUM *
FELIX GARCIA-GODOY,

              Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted February 7, 2012 **
                              Pasadena, California

Before: KOZINSKI, Chief Judge, O’SCANNLAIN and N.R. SMITH, Circuit
Judges.

       Felix Garcia-Godoy appeals the district court’s denial of his motion to

suppress evidence found during an inventory search of his vehicle.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Contrary to Garcia-Godoy’s assertion, the inventory search in this case was

not “for the sole purpose of investigation.” Colorado v. Bertine, 479 U.S. 367, 372

(1987); United States v. Bowhay, 992 F.2d 229, 231 (9th Cir. 1993).

      Nor was the district court’s finding that the searching officers followed

“standardized procedures” clearly erroneous. See United States v. Ruckes, 586
F.3d 713, 716 (9th Cir. 2009); see also United States v. Mancera-Londono, 912
F.2d 373, 375 (9th Cir. 1990). It is of no moment that the search was never

completed. United States v. Scott, 665 F.2d 874, 876 (9th Cir. 1981).

      AFFIRMED.




                                          2